Citation Nr: 1201278	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to a psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depression disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to December 1975.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for headaches and depression (also claimed as nervous disorder, bad dreams, and mood disorders).  The latter issue has since been recharacterized more broadly.

In November 2005, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In April 2008 and again in July 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC).

The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board appreciates the efforts of the RO/AMC, but the claims must again be remanded, for the following reasons.  On the issue of entitlement to service connection for a psychiatric disorder, the STRs contain multiple notations regarding psychiatric symptoms.  Specifically, an October 1973 emergency room treatment note indicates that the Veteran had possible flu and possible anxiety with complaints including depressed, situational.  A December 1973 emergency room note indicated that the Veteran was on Librium for nerves and stomach trouble.  April and May 1974 treatment notes indicates situational anxiety and anxiety related emesis, and that mental hygiene was contacted.  A July 1974 treatment note indicated the Veteran was nervous, crying, emotionally upset, was on no medications, and had had mental health clinic consults and follow up.  A subsequent July 1974 treatment note indicated that the Veteran was admitted for an overdose of amphetamines, and the impression was of a suicide gesture and/or attempt.  An August 1974 treatment note indicated that the Veteran's father had recently committed suicide, and she was upset and needed medication support.  The assessment was situational anxiety.  

The December 2004 VA examiner noted that she had reviewed the electronic medical records but not the claims file, diagnosed depressive disorder, and concluded that it was unlikely that the depressive disorder was related to service, but, rather, it was more likely related to childhood abuse and chronic pain.  In an addendum later that month, the VA examiner indicated that two volumes of the Veteran's claims file were received and reviewed, and there were no changes to the evaluation.  The VA examiner did not refer to any of the in-service psychiatric symptoms.  While a VA examiner is not required to explicitly address each piece of evidence in the claims file, in the circumstances of this case the specific references to psychiatric symptoms should be explicitly addressed in a medical nexus opinion.

Similarly, along with the January 2005 notice of disagreement (NOD), the Veteran submitted a September 1974 report of medical history prepared in connection with an examination for OCS consideration.  On that report of medical history, the Veteran indicated that she experienced or had experienced frequent or severe headaches.  There is also a June 1975 reference to tension headaches in the STRs. The October 2009 VA examiner did not address the Veteran's September 1974 report of medical history or the notation regarding tension headaches in the STRs, but stated that due to the Veteran's denial of neck pain and report that hearing voices and stress caused her headaches, it was more likely that the stress related to her depression caused her headaches.  In the circumstances of this case, an opinion that specifically addresses the frequent headaches referred to by the Veteran in service and the notation of tension headaches in the STRs is warranted.

After the Board's most recent remand, the RO continued the denials of the claims in a June 2011 supplemental statement of the case (SSOC) and recertified the appeal in July 2011.  In response to the SSOC, the Veteran submitted s July 2011 letter with an attached file.  This file appears to be the Veteran's service personnel records file.  The Veteran did not waive initial agency of original jurisdiction (AOJ) review of this evidence and it should be reviewed by the RO/AMC.

Given that both the Veteran and the October 2009 VA examiner have attributed her headaches to psychiatric symptoms, a single VA examiner should address the etiology of both disabilities as explained below.

Accordingly, the claims for entitlement to service connection for headaches and an acquired psychiatric disability are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of her psychiatric disability and headaches.  All necessary tests should be conducted.

The examiner should first identify each current psychiatric disability and indicate whether the Veteran has tension or migraine headaches.

The examiner should then indicate whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability or headaches are related to service.  The examiner should specifically address the multiple psychiatric symptoms noted in service and described above, and the September 1974 report of frequent headaches and June 1975 reference to tension headaches.

If the examiner finds that the psychiatric disability is related to service, he or she should also offer an opinion as to whether it is at least as likely as not that the headaches are proximately due to, the result of, or aggravated by, the psychiatric disability, as the Veteran has alleged.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

2.  Then, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder and headaches.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


